                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

AMANDIO FERREIRA DIAS,                                :       No. 3:17cv1812
            Plaintiff                                 :
                                                      :       (Judge Munley)
               v.                                     :
                                                      :       (Magistrate Judge Cohn)
ANDREW M. SAUL,                                       :
Commissioner of Social                                :
Security,                                             :
                       Defendant                      :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                                ORDER

       AND NOW, to wit, this 30th day of September 2019, it is hereby ORDERED

as follows:

       1. The plaintiff’s objections are SUSTAINED with respect to the
          analysis of his left-hand impairment, and consideration of any
          resulting limitations, but DENIED in all other respects;

       2. Magistrate Judge Gerald B. Cohn’s report and recommendation,
          which proposes dismissing plaintiff’s Social Security appeal and
          affirming the Commissioner’s denial of benefits in this case, is
          NOT ADOPTED with respect to the evaluation of plaintiff’s left-
          hand impairment at Step 2, and the resulting Residual Functional
          Capcity assessment and hypothetical question formulation, but
          ADOPTED in all other respects;

       3. The Commissioner’s final decision denying plaintiff’s application
          for benefits is VACATED;

       4. The Clerk of Court is directed to enter judgment in favor of the
          plaintiff and against the defendant;
5. The Clerk of Court is further directed to remand this case to the
   Commissioner of Social Security for further proceedings, in
   accordance with the court’s accompanying memorandum; and

6. The Clerk of Court is directed to CLOSE this case.



                                         BY THE COURT:

                                         s/ James M. Munley_______
                                         JUDGE JAMES M. MUNLEY
                                         United States District Judge




                                   2
